







Exhibit 10.1




FORBEARANCE AGREEMENT
THIS FORBEARANCE AGREEMENT, dated as of April 10, 2020 (this “Agreement”), by
and among MFA Financial, Inc. and its undersigned affiliates, jointly and
severally (each, a “Seller Entity,” and collectively, the “Companies”), and the
buyer parties listed on Schedule 1 hereto (collectively, the “Participating
Counterparties”), recites and provides as follows:
RECITALS
A.The Companies are party to various repurchase agreements and other related
agreements with the Participating Counterparties, as well as certain other
agreements with the Participating Counterparties, including those set forth on
Schedule 2 (such agreements, collectively, the “Applicable Agreements”).


B.The Companies acknowledge and agree that various defaults and/or events of
default exist or are likely to exist, or with the passage of time will or are
likely to occur, under the terms of one or more of the Applicable Agreements
with Participating Counterparties, including without limitation on account of
(i) the failure by one or more Seller Entities to make certain payments to the
applicable Participating Counterparties under the Applicable Agreements related
to margin calls, requests for payments, other payment provisions, financial
covenants, or termination provisions, (ii) the failure by one or more Seller
Entities to deliver certain notices to Participating Counterparties, and/or
(iii) cross-default provisions under the Applicable Agreements (collectively,
the “Acknowledged Events of Default”).


C.The Companies have requested that the Participating Counterparties forbear
from exercising any and all rights and remedies under the Applicable Agreements
or applicable law relating to any or all of the Acknowledged Events of Default,
unless as otherwise provided in this Agreement.


D.The Participating Counterparties have agreed to forbear from exercising their
rights and remedies with respect to the Acknowledged Events of Default solely
during the Forbearance Period (as defined below) on the terms and subject to the
conditions set forth in this Agreement.


AGREEMENT
NOW, THEREFORE, for and in consideration of the promises, mutual covenants,
releases, and agreements herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Forbearance. From and after the Effective Date (as defined below) and through
the earlier of: (i) 6:30 p.m. Eastern Daylight Time on the first business day
that is fifteen (15) calendar days after the Effective Date, and (ii) the
occurrence and continuance of a Triggering Event (as defined herein) (the
“Forbearance Period”), each of the Participating Counterparties shall and hereby
agrees to forbear from exercising any of its rights or remedies, as applicable,
under its respective Applicable Agreements in respect of the Acknowledged Events
of Default; provided that, without limiting and subject to the foregoing, each
Participating Counterparty shall be permitted during the Forbearance Period to
request, demand, or provide notice of margin, collateral or payments under the
Applicable Agreements or other applicable law; provided further that nothing
contained herein will prevent a Participating Counterparty from exercising any
such


                            1

















--------------------------------------------------------------------------------





rights or remedies that are required by FINRA Rule 4210 as long as the
applicable Participating Counterparty has exercised good faith efforts to obtain
a waiver of, an extension pursuant to, or to otherwise excuse compliance with,
FINRA Rule 4210.


Except as expressly set forth in this Agreement, nothing contained in this
Agreement shall be deemed to constitute a waiver of any Acknowledged Event of
Default or any other default, event of default or termination event under any of
the Applicable Agreements or an amendment, supplement or modification of any
term or condition of any of the Applicable Agreements. Upon the termination of
the Forbearance Period, the agreement of the Participating Counterparties to
forbear as set forth in this Section 1 shall be void ab initio and immediately
terminate without the requirement of any demand, presentment, protest, or notice
of any kind (including any written notice of such termination or any obligation
to provide notice of any default, event of default, termination event or
exercise of remedies that may be required under such Applicable Agreement), all
of which are hereby waived by the Companies. The Companies hereby acknowledge
and agree that, upon the termination of the Forbearance Period, the
Participating Counterparties that are party hereto may at any time, and from
time to time, in their sole and absolute discretion, with respect to the
Acknowledged Events of Default or any other default or event of default that may
have occurred under the Applicable Agreements, exercise against any applicable
Seller Entity (and its properties) any and all of their rights, remedies, powers
and privileges under and in accordance with such Applicable Agreements,
applicable law and/or equity, all of which rights, remedies, powers and
privileges are fully reserved by each of the Participating Counterparties, and
without regard to any grace or notice periods provided under such Applicable
Agreements, all of which shall be deemed to have expired.
2.Grant of Security. No later than the date hereof, to secure their respective
obligations to the Participating Counterparties under the Applicable Agreements,
but only if MFA Financial, Inc. is a party to or a guarantor of or has otherwise
provided credit support in connection with such Applicable Agreements, each of
the Companies hereby grants to the Collateral Agent and its successors and
assigns, for the benefit of the Participating Counterparties in accordance with
their respective Pro Rata Realized Losses and pursuant to a security agreement
in form and substance acceptable to the Participating Counterparties, a valid
and perfected first-priority security interest in, and lien upon, (a) all of the
Companies’ rights, title and interest in and to the assets described on
Schedule 3 to this Agreement, (b) all of the Companies’ right, title and
interest in and to any and all repurchase agreements and related documents
entered into by any of the Companies, including without limitation the
Applicable Agreements and any repurchase agreements with Non-Participating
Counterparties (“Collateral Contracts”), after giving effect to the rights
(including netting and setoff rights) of the relevant Participating Counterparty
or Non-Participating Counterparty thereunder or with respect to other rights of
netting and setoff granted or acknowledged to Participating Counterparties
pursuant to Section 7 of this Agreement, together with the Companies’ rights to
any assets returnable or amounts payable to them under any such repurchase
agreements, and (c) the proceeds of all of the foregoing (collectively, the
“Designated Assets”); provided, however, that (i) during the Forbearance Period,
the Companies shall have full power and authority to use cash collateral (as
that term is defined in section 363(a) of title 11 of the United States Code
(the “Bankruptcy Code”)) in accordance with the budget annexed hereto as
Schedule 4, subject to the variances set forth therein, and to make payments to
professionals of Participating Counterparties regardless of whether such amounts
are included in the budget, and (ii) upon the expiration of the Forbearance
Period, the lien on the Designated Assets shall be subject to a customary
carveout for professional fees and other wind-down expenses as set forth more
particularly in Section 7.3 of the Security and Collateral Agency Agreement. For
the avoidance of doubt, during the Forbearance Period, in no event shall any
Participating Counterparty have any contractual rights to enforce any provisions
of any Collateral Contract to which such Participating Counterparty is not a
party, and the Participating Counterparties’ rights with respect to the
Collateral Contracts to which they are not a party are solely rights to receive
what Companies receive under such Collateral Contracts.


                            2

















--------------------------------------------------------------------------------







3.Conditions to Effectiveness. This Agreement shall become effective as of the
date (the “Effective Date”) on which the following conditions shall have been
satisfied or waived in writing by the Participating Counterparties:


(a)
the execution of this Agreement and the Security and Collateral Agency Agreement
by the Companies on the same date, and the execution of this Agreement and the
Security and Collateral Agency Agreement by each of the Minimum Counterparties,
provided that, with respect to a Participating Counterparty that executes a
counterpart of this Agreement after the Effective Date, this Agreement shall be
effective as to such Participating Counterparty upon such execution by such
Participating Counterparty;



(b)
the security interests granted pursuant to Section 2 hereof shall have been
perfected (in the case of any assets that can be perfected with a UCC filing, on
or before the day this Agreement has been executed by the Companies and each of
the Minimum Counterparties) or are being perfected in accordance with the
Security Documents;



(c)
any default or event of default that has occurred and is continuing under the
Applicable Agreements other than the Acknowledged Events of Default that has
been expressly waived by the applicable Participating Counterparty is set forth
in Schedule 8;



(d)
to the extent invoiced at least one business day prior to the Effective Date,
the Companies shall have paid the reasonable fees and out-of-pocket expenses of
counsel and other professional advisors to each Participating Counterparty; and



(e)
immediately before and after giving effect to this Agreement, the
representations and warranties of the Companies set forth in Section 8 and 9
herein shall be true and correct in all material respects on and as of the
Effective Date.



4.Common Interest Rate. During the Forbearance Period, notwithstanding any term
in any Applicable Agreement to the contrary, the rate of interest or the pricing
rate that shall accrue on any and all obligations of any Seller Entity owed to
each Participating Counterparty under such Applicable Agreement shall be the sum
of (i) LIBOR (as defined below) (for a period of three months commencing on the
date hereof and each three month anniversary of such date) plus (ii) 5% (the
“Common Rate”).


5.Agreement to Extend Maturity. During the Forbearance Period, notwithstanding
any term in any Applicable Agreement to the contrary, each Participating
Counterparty agrees to extend the maturity dates of each of its Applicable
Agreements until the end of the Forbearance Period. Each Participating
Counterparty shall instruct the applicable prime brokerage to treat the terms of
each of its Applicable Agreements as having been overridden as set forth in this
Section 5.


6.Application of Designated Assets. Following liquidation thereof pursuant to
the Security and Collateral Agency Agreement, the Designated Assets shall be
applied and paid to Participating Counterparties based upon each Participating
Counterparty’s Pro Rata Realized Losses; provided that, so long as no Triggering
Event has occurred during the term of this Agreement, if any Participating
Counterparty does not execute a further agreement with the Companies providing
for a further period of forbearance for not less than 75 days upon the
expiration of this Agreement and that otherwise has terms and conditions that
are consistent with common market practice for forbearance agreements of a
similar type and duration (an “Additional Forbearance Agreement”), then the
Designated Assets to be applied and paid to such Participating


                            3

















--------------------------------------------------------------------------------





Counterparty shall be calculated based upon fifty percent of the Designated
Assets. For the avoidance of doubt, although the application and payment of
Designated Assets shall be calculated as set forth in this Section 6, a
Participating Counterparty that does not execute an Additional Forbearance
Agreement shall not, and shall not be deemed to waive, release or otherwise
modify the security interest in and lien on the Designated Assets or its claims
under its Applicable Agreements.


7.Dispositions of Collateral. Subject to advance written notice to all
Participating Counterparties, the Companies and a Participating Counterparty may
agree to terminate a transaction pursuant to an Applicable Agreement
(“Applicable Transaction”) in whole or in part through a liquidation, close-out,
optional termination or the sale of, in each case, all or a portion of the
assets (including, without limitation, cash) subject to such Applicable
Agreement (“Applicable Assets”), provided that with respect to such sales (x)
such sale shall be made on an arm’s length basis by the Companies on customary
market terms (which may include sales to affiliates of the Companies or the
Participating Counterparties and/or the credit bidding of assets by the
Participating Counterparties) and (y) no such sale will result in such
Participating Counterparty having a deficiency claim against the applicable
Seller Entity with respect to such Applicable Transaction that is greater than
the Specified Percentage of the aggregate repurchase price for such transaction,
unless such a sale resulting in a deficiency claim is approved by the Required
Counterparties. For purposes of this Section 7, the “Specified Percentage”
shall, in the case of the sale of Applicable Assets consisting of securities,
equal 2.5%, and in the case of the sale of assets not consisting of securities,
equal 1%. All proceeds of any such termination described above (net of
reasonable and customary expenses (if any) in connection with the applicable
disposition) shall be remitted to and applied by the relevant Participating
Counterparty as follows: (i) first, to the outstanding repurchase price in
respect of the disposed Applicable Assets, (ii) second, to outstanding margin
deficits with respect to such Applicable Agreement, (iii) third, to all other
obligations owed under such Applicable Agreement, (iv) fourth, to all other
obligations owed by the Companies or their affiliates to the relevant
Participating Counterparty or its affiliates under any other Applicable
Agreement (regardless of whether the applicable Participating Counterparty or
such affiliate has a contractual right to do so under the Applicable Agreements
or any other agreement with any of the Companies), and (v) fifth, any further
proceeds shall be subject to the lien and security interest granted in Section 2
of this Agreement. The Companies and the Participating Counterparties will
reasonably cooperate to facilitate the sales contemplated in this Section 7 and
any sales executed prior to the Effective Date. Further, all cash collateral
that is held by any Participating Counterparty or any affiliate thereof in
connection with any Applicable Agreement shall be applied by the relevant
Participating Counterparty in accordance with the foregoing.


8.Representations and Agreements of the Companies. Each of the Companies hereby
represents and warrants that each of the following statements is true, accurate
and complete as of the date hereof:


(a)
Each of the Companies understands the temporary nature of the provisions of this
Agreement and recognizes that no Participating Counterparty has any obligation
to expand or extend any of the terms hereof;



(b)
The Designated Assets shown on Schedule 3 to this Agreement sets forth a true,
accurate and complete list of substantially all of the material assets of the
Companies that represent 100% of the unencumbered assets of the Companies and
which the Companies believe to have a fair market value of approximately
$1,000,000,000; provided, however, that certain assets that do not have material
value, including without limitation, furniture, fixtures, and equipment, are not
identified on Schedule 3;





                            4

















--------------------------------------------------------------------------------





(c)
The Companies own the unencumbered assets contemplated to be pledged to the
Participating Counterparties free and clear of any lien, security, interest,
charge or encumbrance, other than any lien, security, interest or encumbrance
created as a result of this Agreement;



(d)
There are no material agreements between the Companies and any other
counterparties that have not been disclosed to the Participating Counterparties;



(e)
The Companies are in good standing with respect to any governmental or other
agency which may regulate them; and



(f)
The Companies have not received any notice of default or event of default under
any Applicable Agreements and the Companies have not received any notice of
default relating to any other indebtedness, except as specified in Schedule 5.



9.Representations and Warranties by All Parties. Each of the parties hereto
hereby represents and warrants that each of the following statements is true,
accurate and complete as to such party as of the date hereof:


(a)
Such party has carefully read and fully understood all of the terms and
conditions of this Agreement;



(b)
Such party has consulted with, or had a full and fair opportunity to consult
with, an attorney regarding the terms and conditions of this Agreement;



(c)
Such party has had a full and fair opportunity to participate in the drafting of
this Agreement;



(d)
Such party is freely, voluntarily, knowingly, and intelligently entering into
this Agreement;



(e)
In entering into this Agreement, such party has not relied upon any
representation, warranty, covenant or agreement not expressly set forth herein
or in its respective Applicable Agreement;



(f)
This Agreement has been duly authorized and validly executed and delivered by
such party and constitutes each such party’s legal, valid and binding
obligation, enforceable in accordance with its terms;



(g)
Such party is executing this Agreement and agreeing to be bound on account of
all Applicable Agreements to which it is a party; and



(h)
Such party is duly organized, validly existing and in good standing under the
laws of its jurisdiction of formation and has the full power and legal authority
to execute this Agreement, consummate the transactions contemplated hereby, and
perform its obligations hereunder.



10.Covenants by the Companies. The Companies hereby covenant that, during the
Forbearance Period:


(a)
no dividend or other distribution shall be made on any preferred or common stock
of any Seller Entity;





                            5

















--------------------------------------------------------------------------------





(b)
the independent directors of any Seller Entity shall be paid only with common
stock in such Seller Entity, except with respect to Independent Directors of
special purpose entity Seller Entity subsidiaries of MFA Financial, Inc.;



(c)
in connection with a Non-Participating Counterparty’s agreement to waive, or
forbear from exercising remedies with respect to, a default or potential default
under a repurchase agreement or similar agreement with such Non-Participating
Counterparty, if any of the Companies agrees (x) to provide any benefit or
consideration to such Non-Participating Counterparty that is more favorable than
the consideration or benefits offered hereunder (including, without limitation,
the benefit of a forbearance period of shorter duration than the Forbearance
Period and the payment of any fees in connection with such waiver or
forbearance) or (y) to any terms or conditions with such Non-Participating
Counterparty that are more favorable than the terms set forth in this Agreement,
(i) the Companies shall provide advance written notice to the Participating
Counterparties of such consideration, benefit, terms or conditions and (ii) such
consideration, benefit, terms or condition shall be deemed incorporated herein
and each of the Participating Counterparties shall be provided with such
consideration or benefit on the same terms as such Non-Participating
Counterparty, without the need of any further action on the part of any party,
except that the Companies shall take such actions as may be necessary or
reasonably requested by any Participating Counterparty to perfect the rights of
the Participating Counterparties in and to such benefits;



(d)
the Companies shall cooperate fully with the Participating Counterparties and
their respective agents and professionals (legal and financial), including in
connection with any financial review or appraisal of the businesses, assets or
financial condition of the Companies, to provide the Participating
Counterparties and their respective agents and professionals with all reasonably
requested information, in all cases at the expense of the Companies. Without
limiting the foregoing, (i) upon the request of any Participating Counterparty,
and subject to compliance with the confidentiality provisions included in such
Applicable Agreement, the Companies shall grant such Participating Counterparty
and its respective professionals (including, without limitation, its lawyers,
accountants, appraisers and financial advisors) reasonable access to, and shall
as promptly as practical schedule meetings and conference calls with, management
personnel and any financial advisors or restructuring consultants retained by
the Companies, (ii) the Companies shall on or prior to the Effective Date have
created a data room with outstanding principal balance and asset information in
a form acceptable to the Participating Counterparties, including loan tapes and
CUSIP numbers for all outstanding transactions, and (iii) the Companies’
financial advisor shall furnish the Participating Counterparties with daily
reporting of transactions entered into by the Companies on the previous business
day, including relevant details of any sales of encumbered assets and repayment
of associated financing, principal and interest cash flows collected from
encumbered assets that are used to pay down associated financing, and other
significant cash flows from transactions involving (1) all dispositions pursuant
to Section 7 of this Agreement, (2) settlement of sales of previously unsettled
encumbered or unencumbered assets that occurred prior to execution of this
agreement, (3) settlements or accommodations from financing counterparties not
party to this agreement; (4) cash outflows and related details on payments for
general and administrative or other expenses in the normal course of the
Companies’ business to the extent that they exceed $500,000 on any given day as
well as details on any single expense exceeding $200,000, and (5) consolidated
financial balance sheet information for MFA Financial, Inc., and any other
information required to be provided under any of the Applicable Agreements,
including daily reporting on margin calls;



                            6

















--------------------------------------------------------------------------------







(e)
the Companies shall pay the reasonable and documented professional fees and
expenses, including legal fees, of each Participating Counterparty incurred in
connection with the consideration of the forbearance provided for herein
(including any diligence and analysis in respect thereof) and the negotiation
and execution of this Agreement and any extension or modification thereof,
including fees and expenses of a financial advisor for the Participating
Counterparties;



(f)
no draws shall be made under any Applicable Agreement of a Participating
Counterparty, except with respect to the agreements set forth in Schedule 6
hereto;



(g)
the Companies shall make no draws upon or otherwise access extensions of credit,
including any further sales or repurchases, including, without limitation, from
affiliates, except with respect to the agreements set forth in Schedule 6
hereto;



(h)
no payments shall be made to any lender, creditor or other obligee under any
indebtedness obligation of any kind of any of the Companies, including without
limitation to the Participating Counterparties under the Applicable Agreements
(other than as expressly permitted under this Agreement, including payments
contemplated in the budget annexed hereto as Schedule 4);



(i)
all income, funds, cash collateral and other proceeds received under or in
connection with any Applicable Agreement and/or any Applicable Assets thereunder
(including any such income, funds, cash collateral or other proceeds that are in
the possession of the applicable Participating Counterparty on the date hereof
and/or would otherwise be required to be paid to the Companies pursuant to such
Applicable Agreement) shall be applied by the relevant Participating
Counterparty as follows: (i) first, to all accrued and unpaid interest
(including price differential) owed under such Applicable Agreement and
hereunder, (ii) second, to outstanding margin deficits under such Applicable
Agreement, (iii) third, to reduce the outstanding principal amount (including
any repurchase price) owed to such Participating Counterparty under such
Applicable Agreement (notwithstanding any principal repayment schedule in the
Applicable Agreement to the contrary), (iv) fourth, to all other obligations
owed by the Companies or their affiliates to the relevant Participating
Counterparty or its affiliates under any other Applicable Agreement (regardless
of whether the applicable Participating Counterparty or such affiliate has a
contractual right to do so under the Applicable Agreements or any other
agreement with any of the Companies), including fees and expenses, and (v)
fifth, any further proceeds shall be subject to the lien and security interest
granted in Section 2 of this Agreement; provided, however, for the avoidance of
doubt, that during the Forbearance Period payments of interest (including price
differential), principal, and other obligations shall be made from income and
other proceeds in accordance with the foregoing and not based on any due dates,
schedules, or other timing set forth in the Applicable Agreements;



(j)
upon the reasonable request of any Participating Counterparty and at the
Companies’ expense, shall make, execute, endorse, acknowledge, file, record,
register and/or deliver such agreements, documents, instruments and further
assurances (including, without limitation, financing statements in applicable
jurisdictions, delivery of custodial receipts in the name of and for the benefit
of the Collateral Agent from any custodians holding any mortgage-loan related
assets, delivery, together with endorsements in blank, of all physical
securities



                            7

















--------------------------------------------------------------------------------





comprising Designated Assets, and creation of segregated securities accounts
(and the crediting thereto of all securities constituting Designated Assets) and
deposit accounts for any Designated Assets (and crediting thereto of all cash
constituting Designated Assets) and execution of control agreements for the
same) and take such other actions as may be reasonably appropriate or advisable
to create, perfect, preserve or protect the security interest of the Collateral
Agent on behalf of the Participating Counterparties granted in Section 2 of this
Agreement;


(k)
immediately upon the effectiveness of this Agreement, the Companies shall make a
good faith effort to develop a business plan and undertake a deleveraging
process and use its commercially reasonable efforts to accomplish such
deleveraging;



(l)
the Companies shall promptly notify each Participating Counterparty of the
occurrence of any Triggering Event and in any event no later than one business
day following the occurrence thereof (or in the case of a Triggering Event
described in clauses (iii) (solely with respect to a voluntary filing), (vii),
(viii), (ix), (xii) or (xiv) of the definition of “Triggering Event,” one
business day prior to such expected filing or payment), which notice shall state
that such Triggering Event occurred and set forth, in reasonable detail, the
facts and circumstances that gave rise to such Triggering Event;



(m)
the Companies shall promptly, and in any event no later than one business day
after receipt of notice thereof, notify each Participating Counterparty of any
default, event of default, termination notices, enforcement notices, calculation
statements, and related notices and correspondences received by the Companies in
connection with any repurchase agreements with Non-Participating Counterparties
or any material indebtedness of the Companies, or any other agreement that could
give rise to a cross default under any of the foregoing;



(n)
the Companies acknowledge and agree that New York Governor Andrew Cuomo’s
Executive Order No. 202.9, “Continuing Temporary Suspension and Modification of
Laws Relating to Disaster Emergency” is inapplicable to any of the Applicable
Agreements, and that the Companies will not seek to challenge or assert a claim
or defense against any Participating Counterparty on the basis of such executive
order;



(o)
unless otherwise agreed upon by the Required Counterparties, each Seller Entity
shall not enter into any new repurchase agreements, forward transaction
agreements, hedging agreements, ISDA agreements, warehouse agreements, swap
agreements, loan agreements, and other related agreements or any transactions
thereunder or any new transactions under an Applicable Agreements or any other
similar agreement, or grant any liens upon its assets on account of the forgoing
or incur any other indebtedness of the Companies;



(p)
the Companies shall provide notice to all Participating Counterparties promptly,
and no later than one business day after, (i) the exercise of remedies in
connection with a Triggering Event by any Participating Counterparty; or (ii)
the termination of any forbearance or standstill or similar agreement by any
Non-Participating Counterparty to any repurchase agreement, swap agreement or
other derivative contract with any of the Companies; and



(q)
the Companies shall use best efforts to have all of the Security Documents fully
executed, and to perfect on a first-priority basis the liens on the Designated
Assets pursuant to the



                            8

















--------------------------------------------------------------------------------





Security Documents, as soon as reasonably practicable, and in no event later
than ten (10) business days after the Effective Date.


11.Releases. Upon execution of this Agreement by each of the Companies and each
of the Participating Counterparties, the Companies, on behalf of themselves and
their successors or assigns (collectively, the “Releasing Parties”) releases,
waives and forever discharges (and further agrees not to allege, claim or
pursue) any and all claims, rights, causes of action, counterclaims or defenses
of any kind whatsoever whether in law, equity or otherwise (including, without
limitation, any claims relating to (i) the making or administration of
transactions under the Applicable Agreements (including any acts or omissions in
respect of margin calls, related valuations, and notice requirements),
including, without limitation, any such claims and defenses based on fraud,
mistake, duress, usury or misrepresentation, or any other claim based on
so-called “lender liability” theories, (ii) any covenants, agreements, duties or
obligations set forth in the Applicable Agreements, (iii) increased financing
costs, interest or other carrying costs, (iv) penalties, lost profits or loss of
business opportunity, (vi) legal, accounting and other administrative or
professional fees and expenses and incidental, consequential and punitive
damages payable to third parties, (vii) damages to business reputation, (viii)
any claims arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or
recovery under any other federal, state or foreign law equivalent, or (ix) any
claims arising from any actual or alleged decline in the value of any Applicable
Assets during the Forbearance Period), which any of the Releasing Parties might
otherwise have or may have against the Participating Counterparties, their
present or former subsidiaries and affiliates or any of the foregoing’s officers
directors, employees, attorneys or other representatives or agents
(collectively, the “Releasees”) in each case on account of any conduct,
condition, act, omission, event, contract, liability, obligation, demand,
covenant, promise, indebtedness, claim, right, cause of action, suit, damage,
defense, judgment, circumstance or matter of any kind whatsoever which existed,
arose or occurred at any time prior to the date of this Agreement relating to
the Applicable Agreements, this Agreement and/or the transactions contemplated
thereby or hereby (any of the foregoing, a “Claim”). Each of the Releasing
Parties expressly acknowledges and agrees, with respect to the Claims, that it
waives, to the fullest extent permitted by applicable law, any and all
provisions, rights, and benefits conferred by any applicable U.S. federal or
state law, or any principle of U.S. common law, that would otherwise limit a
release or discharge of any unknown Claims pursuant to this paragraph.
Furthermore, each of the Releasing Parties hereby absolutely, unconditionally
and irrevocably covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released and/or discharged by the Releasing
Parties pursuant to paragraph. Except as provided for in Section 12 with respect
to a Participating Counterparty that breaches this Agreement, the foregoing
release, covenant and waivers of this paragraph shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby or the termination of the Applicable Agreements, this Agreement or any
provision thereof.


12.Remedies for Breach by Participating Counterparty. Any Participating
Counterparty that fails to comply with any material term of this Agreement
during the Forbearance Period (a “Non-Complying Counterparty”), which failure
remains uncured for a period of two (2) business days following such
Participating Counterparty’s receipt of written notice of such non-compliance,
and which failure to comply has been determined by a final, non-appealable order
of a court of competent jurisdiction, shall (i) be deemed immediately to have
forfeited its lien on the Designated Assets; and (ii) no longer be deemed a
Releasee (and the release provided to such Participating Counterparty and its
related Releasees shall defease retroactively and be of no force or effect
whatsoever). For the avoidance of doubt, (i) a Participating Counterparty’s
exercise of any rights or remedies following the Forbearance Period shall not be
deemed a breach of this Agreement, and (ii) no Participating Counterparty shall
be deemed a Non-Complying Counterparty solely by virtue of such Participating
Counterparty failing to extend its agreements under Section 1 at the end of the
Forbearance Period.


                            9

















--------------------------------------------------------------------------------







13.No Waiver of Rights or Remedies. The Participating Counterparties and the
Companies agree that other than as expressly set forth herein, nothing in this
Agreement or the performance by the parties of their respective obligations
hereunder constitutes or shall be deemed to constitute a waiver of any of the
parties’ rights or remedies under the terms of such Applicable Agreement or
applicable law, all of which are hereby reserved, including without limitation,
(i) any rights that the Participating Counterparties may have to charge interest
at a post-default rate under the terms of such Applicable Agreement, and (ii)
any rights or remedies in connection with any bankruptcy proceedings in respect
of a Seller Entity (to which this Agreement shall not apply). Except as
expressly set forth in this Agreement, this Agreement is not intended to be, and
shall not be deemed or construed to be, an amendment, supplement, modification,
cure, satisfaction, reinstatement, novation, or release of the Applicable
Agreements or any indebtedness incurred thereunder or evidenced thereby. The
parties further agree that the running of all statutes of limitation and the
doctrine of laches applicable to all claims or causes of action that the
Participating Counterparties may be entitled to take or bring in order to
enforce their rights and remedies against the Seller Entities are, to the
fullest extent permitted by law, tolled and suspended during the Forbearance
Period. This Agreement is limited in nature and nothing herein shall be deemed
to establish a custom or course of dealing between any Participating
Counterparty and any Seller Entity. Except as set forth in Section 12 hereof, in
no event shall this Agreement extinguish the obligations for the payment of
money outstanding under any Applicable Agreement or discharge or release any
collateral or other security therefor.


14.Sale of Claims During Forbearance Period. During the Forbearance Period and
provided that no Triggering Event shall have occurred, but subject to the
provisions of Section 7 hereof, no Participating Counterparty may sell or
otherwise transfer any claim it may have arising out of any Applicable Agreement
to any person other than another Participating Counterparty, or an affiliate
thereof that expressly agrees to be bound by the terms of this Agreement,
without the prior written consent of the Required Counterparties.


15.Safe Harbor. Each of the parties hereto intend (i) for this Agreement to
qualify for the safe harbor treatment provided by the Bankruptcy Code and for
each of the Participating Counterparties to be entitled to all of the rights,
benefits and protections afforded to Persons under the Bankruptcy Code with
respect to a “repurchase agreement” as defined in Section 101(47) of the
Bankruptcy Code, a “securities contract” as defined in Section 741(7) of the
Bankruptcy Code and a “master netting agreement” as defined in Section 101(38A)
of the Bankruptcy Code, and that all payments and other transfers made under or
pursuant to this Agreement are deemed “margin payments” or “settlement
payments,” as defined in Section 741 of the Bankruptcy Code, (ii) that the grant
of security interest set forth in this Agreement are intended to constitute a
security agreement or other arrangement or other credit enhancement related to
each Applicable Agreement and transactions thereunder as defined under Sections
101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code and a “master netting
agreement” as defined in Section 101(38A) of the Bankruptcy Code, and (iii) that
each Participating Counterparty (for so long as such Participating Counterparty
is a “financial institution,” “financial participant” or other entity listed in
Section 555, 559, 561, 362(b)(6), 362(b)(7) or 362(b)(27) of the Bankruptcy
Code) shall be entitled to, without limitation, the liquidation, termination,
acceleration, netting, set-off, and non-avoidability rights afforded to parties
such as such Participating Counterparty to “repurchase agreements” pursuant to
Sections 559, 362(b)(7) and 546(f) of the Bankruptcy Code, “securities
contracts” pursuant to Sections 555, 362(b)(6) and 546(e) of the Bankruptcy Code
and “master netting agreements” pursuant to Sections 561, 362(b)(27) and 546(j)
of the Bankruptcy Code. The parties hereto further acknowledge and agree that if
any Participating Counterparty is an “insured depository institution,” as such
term is defined in the Federal Deposit Insurance Act, as amended (“FDIA”), then
this Agreement hereunder is a “qualified financial contract,” as that term is
defined in FDIA and any rules, orders or policy statements thereunder (except
insofar as the type of assets subject to this Agreement would render such
definition inapplicable). The parties hereto further acknowledge and agree that
this Agreement constitutes


                            10

















--------------------------------------------------------------------------------





a “netting contract” as defined in and subject to Title IV of the Federal
Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and each
payment entitlement and payment obligation under any Transaction shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation,” respectively, as defined in and subject to FDICIA (except
insofar as a party is not a “financial institution” as that term is defined in
FDICIA). The parties agree that the terms of Section 1 and Section 2 and the
related defined terms of the form of bilateral template entitled “Full-Length
Omnibus (for use between U.S. G-SIBs and Corporate Groups)” published by ISDA on
November 2, 2018 (currently available on the 2018 ISDA U.S. Resolution Stay
Protocol page at www.isda.org), are hereby incorporated into and form a part of
this Agreement, and for such purposes this Agreement shall be deemed a “Covered
Agreement,” each party that is a Covered Entity shall be deemed a “Covered
Entity” and each party (whether or not it is a Covered Entity) shall be deemed a
“Counterparty Entity” with respect to each other party that is a Covered Entity.
For purposes of the foregoing sentence “Covered Entity” means any of the
following: (i) a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a
“covered FSI” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 382.2(b).


16.Governing Law; Jurisdiction; Waiver of Jury Trial.


(a)
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New York, notwithstanding its conflict of laws
principles or any other rule, regulation or principle that would result in the
application of any other state’s law.



(b)
EACH PARTY HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, STATE
OF NEW YORK AND APPELLATE COURTS FROM EITHER OF THEM AND IRREVOCABLY AGREES THAT
ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
LITIGATED IN SUCH COURTS. EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS.



(c)
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).



15.Entire Agreement. This Agreement, together with all Applicable Agreements to
which the parties are bound, and the Security Documents constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersede all prior and contemporaneous agreements and understandings relating
to any Acknowledged Events of Default.


16.Modifications. No part or provision of this Agreement may be changed,
modified, waived, discharged or terminated except by mutual written agreement of
all of the parties hereto. Except as so mutually agreed, the Companies agree
that, during the Forbearance Period, they will not permit any party hereto to be
relieved of any of its obligations hereunder or take any similar action that
would have a comparable effect.




                            11

















--------------------------------------------------------------------------------





17.Defined Terms. The definitions set forth in this Agreement are for
convenience only and shall have no bearing on the characterization of any
agreement or qualification of any agreement for the protections afforded in 11
U.S.C. §§ 362, 546, 553, 555-561.


18.Successors and Assigns. This Agreement shall inure to the benefit of and bind
each of the parties and their respective successors and assigns.


19.Headings. The headings used in this Agreement are for convenience only and
will not be deemed to limit, amplify or modify, the terms of this Agreement.


20.Counterparts. This Agreement may be executed in counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same instrument, and the words “executed,”
signed,” “signature,” and words of like import as used above and elsewhere in
this Agreement or in any other certificate, agreement or document related to
this transaction shall may include, in addition to manually executed signatures,
images of manually executed signatures transmitted by facsimile or other
electronic format (including, without limitation, “pdf”, “tif” or “jpg”) and
other electronic signatures (including, without limitation, any electronic
sound, symbol, or process, attached to or logically associated with a contract
or other record and executed or adopted by a person with the intent to sign the
record).  The use of electronic signatures and electronic records (including,
without limitation, any contract or other record created, generated, sent,
communicated, received, or stored by electronic means) shall be of the same
legal effect, validity and enforceability as a manually executed signature or
use of a paper-based record-keeping system to the fullest extent permitted by
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
and any other applicable law, including, without limitation, any state law based
on the Uniform Electronic Transactions Act or the Uniform Commercial Code.


21.Certain Definitions.


(a)
“Collateral Agent” shall mean Wilmington Trust as collateral agent for the
Participating Counterparties, or such other collateral agent as agreed by the
Companies and the Participating Counterparties.



(b)
“LIBOR” shall mean the 1-month London interbank offered rate as administered by
ICE Benchmark Administration as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
interest period; provided that if the LIBO Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.



(c)
“Minimum Counterparties” shall mean, as of the Effective Date, counterparties of
the Companies that collectively hold at least 80% of the aggregate gross
principal balance of Applicable Agreements and similar agreements with
Non-Participating Counterparties to which one or more Companies is a party as of
such date of determination.



(d)
“Non-Participating Counterparties” shall mean counterparties under repurchase
agreements and other related agreements similar in nature to the Applicable
Agreements with any one or more of the Companies, other than the Participating
Counterparties.





                            12

















--------------------------------------------------------------------------------





(e)
“Pro Rata Realized Losses” shall mean for each Participating Counterparty a
fraction the numerator of which is an amount equal to such Participating
Counterparty’s realized losses under the applicable Applicable Agreements and
the denominator of which is the sum of all Participating Counterparties’
realized losses, in each case, calculated upon the close-out of all of the
transactions under the applicable Applicable Agreements (with realized losses
being determined in each instance (after giving effect to the netting and setoff
of any cash collateral or other margin held by such Participating Counterparty)
by either (i) a disposition (including a Participating Counterparty’s buying in)
of the related Applicable Assets within 180 days following the expiration of the
Forbearance Period and in accordance with such Applicable Agreement or (ii)
agreement of the Companies, in consultation with the Required Counterparties).



(f)
“Required Counterparties” shall mean, as of any date of determination,
Participating Counterparties that collectively hold a majority of the aggregate
gross principal balance of Applicable Agreements to which one or more Companies
is a party as of such date of determination.



(g)
“Security and Collateral Agency Agreement” shall mean that certain Security and
Collateral Agency Agreement dated as of the date hereof among the Companies,
Wilmington Trust, National Association, as agent for the Participating
Counterparties, and the Participating Counterparties, which is annexed hereto as
Exhibit A.



(h)
“Security Documents” shall mean the Security and Collateral Agency Agreement,
and any custodial, account or other agreements perfecting the liens granted in
the Security and Collateral Agency Agreement, each in form and substance
satisfactory to the Participating Counterparties.



(i)
“Triggering Event” shall mean any of the following:



(i)
the failure of any Company to comply with any term, condition, or covenant set
forth in this Agreement or any of the Security Documents;



(ii)
the inaccuracy of any representation or warranty made by the Companies herein in
any material respect on or as of the date made;



(iii)
any Seller Entity under the debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect, including but not limited
to the United States Bankruptcy Code (a) commences or seeks to commence a
voluntary case or proceeding; (b) consents to a voluntary case or proceeding;
(c) consents to the appointment of a custodian, receiver, liquidator, trustee,
monitor, sequestrator or similar official of it (or them) for all or any
substantial part of its property; (d) makes or seeks to make a general
assignment for the benefit of its (or their) creditors; (e) files or takes steps
to file an answer or consent seeking reorganization or relief; or (f) consents
to the filing of a petition in bankruptcy or any similar proceeding;



(iv)
an involuntary case under the United States Bankruptcy Code or other applicable
debtor relief law is commenced against any Seller Entity and the petition is not
controverted within 10 days, or is not dismissed within 45 days after the filing
thereof;





                            13

















--------------------------------------------------------------------------------





(v)
a custodian, receiver, liquidator, trustee, monitor, sequestrator or similar
official is appointed out of court with respect to any Seller Entity, or with
respect to all or any substantial part of the assets or properties of the Seller
Entities;



(vi)
Non-Participating Counterparties shall have exercised remedies under any
repurchase agreements, any related agreements, or any similar agreements with
the Companies to sell or otherwise dispose of assets corresponding to an
aggregate gross principal balance of in excess of $330 million;



(vii)
any of the Seller Entities shall make a dividend or other distribution on any
preferred or common stock;



(viii)
the independent directors of any Seller Entity shall receive compensation other
than common stock in such Seller Entity, except with respect to independent
directors of special purpose entity Seller Entity subsidiaries of MFA Financial,
Inc.;



(ix)
other than as expressly permitted under this Agreement, including payments
contemplated in the budget annexed hereto as Schedule 4, or as otherwise agreed
to by the Participating Counterparties, any payments shall be made to or liens
or collateral granted for the benefit of any repurchase agreement, forward
transaction agreement, hedging agreement, ISDA agreement, warehouse agreement,
swap agreement, or loan agreement counterparty other than to a Participating
Counterparty under or in connection with an Applicable Agreement or to any agent
or lender with respect to any material indebtedness of the Companies;



(x)
the exercise of remedies (i) in connection with a Triggering Event by any
Participating Counterparty, or (ii) in connection with compliance with FINRA
Rule 4210 by Participating Counterparties holding an aggregate gross principal
balance in excess of $500 million as long as the applicable Participating
Counterparties have exercised good faith efforts to obtain a waiver of, an
extension pursuant to, or to otherwise excuse compliance with, FINRA Rule 4210;



(xi)
the Security Documents cease to create a valid and perfected first priority
security interest in the Designated Assets after such perfection occurs in
accordance with the terms of this Agreement and the Security Documents;



(xii)
payment being made by the Companies to any repurchase agreement counterparty,
including without limitation the Participating Counterparties and the
Non-Participating Counterparties (other than as expressly set forth herein);
provided that no Triggering Event shall be deemed to have occurred pursuant to
the foregoing clause (ix) or this clause (xii) due to any Seller Entity
complying with its obligations as lender, buyer or other type of financing
provider under any financing, repurchase transaction or similar arrangement;



(xiii)
the receipt by any of the Participating Counterparties from, or the publication
by, any of the Companies of any threat of litigation (other than in connection
with a breach of this Agreement by a Participating Counterparty); or





                            14

















--------------------------------------------------------------------------------





(xiv)
the commencement of any lawsuit by any of the Companies against any
Participating Counterparty arising out of or with respect to, or in connection
with, any repurchase agreements, or any related agreements (other than in
connection with a breach of this Agreement by a Participating Counterparty);



(xv)
the failure by any Company to take the actions within such Company’s control by
April 15, 2020, to have the DTC repo tracker turned “off” with respect to assets
subject to the relevant Applicable Agreements;



(xvi)
the failure of any Company to remit to the applicable Participating Counterparty
income or proceeds received by such Company with respect to assets subject to
the relevant Applicable Agreements within one (1) business day of actual notice
to, or actual knowledge by, such Company of receipt of such income or proceeds;
or



(xvii)
the CMBX.NA.AAA.13 Index has remained 20% below the level of the CMBX.NA.AAA.13
Index as of the commencement of the Forbearance Period for three (3) consecutive
business days.



[SIGNATURES APPEAR ON FOLLOWING PAGES]






































































                            15

















--------------------------------------------------------------------------------








SELLER ENTITIES:


























































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







MFA Securitization Holdings LLC,
as a Seller Entity


By: /s/ Bryan Wulfsohn
Name: Bryan Wulfsohn
Title: Vice President
















































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







MFResidential Assets I, LLC, as a Seller
Entity


By: /s/ Lori Samuels
Name: Lori Samuels
Title: Senior Vice President
















































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







MFA Securities Holdings LLC, as a
Seller Entity


By: /s/ Bryan Wulfsohn
Name: Bryan Wulfsohn
Title: Vice President
















































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







MFA Kittiwake Investments Ltd., as a
Seller Entity


By: /s/ Bryan Wulfsohn
Name: Bryan Wulfsohn
Title: Vice President
















































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







MFRA Trust 2014-1
MFRA Trust 2014-2
MFRA Trust 2015-1
MFRA Trust 2016-1
MFRA Trust 2019-1
MFRA Trust 2019-2, each as a Seller Entity


By: MFResidential Assets I, LLC,
as Administrator


By: /s/ Lori Samuels
Name: Lori Samuels
Title: Senior Vice President




































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







DIPLOMAT PROPERTY HOLDINGS CORP.,
as a Debtor


By: /s/ Bryan Wulfsohn
Name: Bryan Wulfsohn
Title: Vice President
















































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







CLEEK INVESTMENT HOLDINGS LLC, as a
Debtor


By: /s/ Bryan Wulfsohn
Name: Bryan Wulfsohn
Title: Vice President
















































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







BEAUMONT SECURITIES HOLDINGS, LLC,
as a Debtor


By: /s/ Lori Samuels
Name: Lori Samuels
Title: Senior Vice President
















































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







DEEPWOOD RESIDENTIAL ASSETS, LLC, as
a Seller Entity


By: /s/ Bryan Wulfsohn
Name: Bryan Wulfsohn
Title: Vice President
















































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







DIPLOMAT PROPERTY MANAGER, LLC, as
a Seller Entity


By: /s/ Bryan Wulfsohn
Name: Bryan Wulfsohn
Title: Vice President
















































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







SPARTAN PROPERTY MANAGER, LLC, as a
Seller Entity


By: /s/ Bryan Wulfsohn
Name: Bryan Wulfsohn
Title: Vice President
















































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







MFA FINANCIAL, INC.,
as a Seller Entity and Guarantor


By: /s/ Lori Samuels
Name: Lori Samuels
Title: Senior Vice President


















































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







PARTICIPATING COUNTERPARTIES:


























































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







ALPINE SECURITIZATION LTD, as a
Participating Counterparty, by CREDIT
SUISSE AG, NEW YORK BRANCH as
Attorney-in-Fact


By: /s/ Jason Ruchelsman
Name: Jason Ruchelsman
Title: Director












































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







ALPINE SECURITIZATION LTD, as a
Participating Counterparty, by CREDIT
SUISSE AG, NEW YORK BRANCH as
Attorney-in-Fact


By: /s/ Kevin Quinn
Name: Kevin Quinn
Title: Vice President












































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







Bank of America, N.A., as a Participating
Counterparty


By: /s/ Michael J. Berg
Name: Michael J. Berg
Title: Director


















































































Signature Page to MFA Global Forbearance Agreement





--------------------------------------------------------------------------------







BOFA SECURITIES, INC., as a Participating Counterparty


By: /s/ Michael J. Berg
Name: Michael J. Berg
Title: Director




















































































Signature Page to MFA Global Forbearance Agreement





--------------------------------------------------------------------------------







Barclays Bank PLC, as a Participating
Counterparty


By: /s/ Robert Silverman
Name: Robert Silverman
Title: Authorized Signatory


















































































Signature Page to MFA Global Forbearance Agreement





--------------------------------------------------------------------------------







Barclays Capital Inc., as a Participating
Counterparty


By: /s/ Robert Silverman
Name: Robert Silverman
Title: Authorized Signatory


















































































Signature Page to MFA Global Forbearance Agreement





--------------------------------------------------------------------------------







BNP Paribas, as a Participating Counterparty


By: /s/ Amy Kirschner
Name: Amy Kirschner
Title: Managing Director


By: /s/ Robert W. Hawley
Name: Robert W. Hawley
Title: Managing Director












































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







Credit Suisse AG, Cayman Islands
Branch, as a Participating Counterparty


By: /s/ Kwaw de Graft-Johnson
Name: Kwaw de Graft-Johnson
Title: Authorized Signatory


By: /s/ Elie Chau
Name: Elie Chau
Title: Vice President










































































Signature Page to MFA Global Forbearance Agreement







--------------------------------------------------------------------------------







Goldman Sachs Bank USA, as a
Participating Counterparty


By: /s/ Rajiv Kamilla
Name: Rajiv Kamilla
Title: Authorized Signatory


















































































Signature Page to MFA Global Forbearance Agreement





--------------------------------------------------------------------------------







Goldman Sachs Lending Partners
LLC, as a Participating Counterparty


By: /s/ Rajiv Kamilla
Name: Rajiv Kamilla
Title: Authorized Signatory


















































































Signature Page to MFA Global Forbearance Agreement





--------------------------------------------------------------------------------







Goldman, Sachs & Co., as a Participating
Counterparty


By: /s/ Rajiv Kamilla
Name: Rajiv Kamilla
Title: Authorized Signatory


















































































Signature Page to MFA Global Forbearance Agreement





--------------------------------------------------------------------------------







Morgan Stanley Bank, N.A., as a
Participating Counterparty


By: /s/ Darius Houseal
Name: Darius Houseal
Title: Authorized Signatory


















































































Signature Page to MFA Global Forbearance Agreement





--------------------------------------------------------------------------------







Wells Fargo Bank, N.A., as a Participating
Counterparty


By: /s/ Kevin Graves
Name: Kevin Graves
Title: Director


















































































Signature Page to MFA Global Forbearance Agreement





--------------------------------------------------------------------------------







Wells Fargo Securities, LLC, as a
Participating Counterparty


By: /s/ Romona Lingerfelt
Name: Romona Lingerfelt
Title: Authorized Signatory


































































































Signature Page to MFA Global Forbearance Agreement





--------------------------------------------------------------------------------















SCHEDULE 1
Participating Counterparties


1. Alpine Securitization LTD
2. Bank of America, N.A.
3. BofA Securities, Inc.
4. Barclays Bank PLC
5. Barclays Capital Inc.
6. BNP Paribas Securities Corp.
7. Credit Suisse AG, Cayman Islands Branch
8. Goldman Sachs Bank USA
9. Goldman Sachs Lending Partners LLC
10. Goldman, Sachs & Co.
11. Morgan Stanley Bank, N.A.
12. Wells Fargo Bank, N.A.
13. Wells Fargo Securities, LLC





